Exhibit 10.1




SETTLEMENT AGREEMENT AND RELEASE




THIS SETTLEMENT AGREEMENT AND RELEASE (the “Agreement”) is entered into and
effective as of July 3, 2012 (the “Effective Date”) by and between: (i) Tactical
Air Defense Services, Inc., a Nevada corporation (the “Company”); and (ii) Mark
Daniels, an individual (“Daniels”).  The Company and Daniels may be individually
referred to herein as a “Party” and collectively as the “Parties.”




RECITALS




WHEREAS, Daniels was previously employed by the Company as its Chief Executive
Officer pursuant to an Employment Agreement (the “Employment Agreement”)
executed in 2009.




WHEREAS, on or about April 15, 2009, the Company issued a Promissory Note (the
“Daniels Note”) to Daniels in the principal amount of $159,878.63 in
consideration for unpaid salary and expenses accrued.  The Daniels Note carried
a term of ninety days and an annual interest rate 12%.




WHEREAS, on March 4, 2010, the Company sued Daniels and various entities
affiliated with or controlled by Daniels in the Circuit Court of the 15th
Judicial Circuit in and for Palm Beach County, Florida (the “Court”) in an
action entitled Tactical Air Defense Services, Inc., et. al v. Mark Daniels, et.
al, Palm Beach County Circuit Court, Case No.: 502010CA005988XXXXAN (the
“Litigation”) for temporary and permanent injunctive relief, damages, and other
relief, and for the cancellation of the Daniels Note (collectively the “Company
Claims”).




WHEREAS, as of the Effective Date, Daniels maintains ownership of and/or control
over the Daniels Note. The Daniels Note represent all monies owed to Daniels by
the Company as of the Effective Date and may be referred to hereinafter as the
“Daniels Claims” and may be referred to hereinafter collectively with the
Company Claims as the ‘Claims”.

 

WHEREAS, the Parties wish to enter into this Agreement and fully settle and
forever resolve the Litigation against Daniels and Claims as outlined above.




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:




AGREEMENT




1.

Cash Settlement.  For and in consideration of the termination of the Litigation
against Daniels, Daniels shall deliver to the Company a cash settlement payment
in the amount of Two Hundred and Fifty Thousand Dollars ($250,000.00 and the
“Cash Payment”). The Cash Payment shall be delivered to the Company within one
hundred and twenty (120) days of the Effective Date (the “Cash Payment Date”);
provided, however, in the event the Cash Payment is not delivered to the Company
by the Cash Payment Date, the Company may extend the Cash Payment date at its
complete and sole discretion.




2.

Termination of Daniels Note.  For and in consideration of the termination of the
Litigation against Daniels, Daniels agrees to the rescission, cancellation,
waiver and termination in full of all Company obligations whatsoever, including,
but not limited to the Daniels Note, including, but not limited to, all accrued
and unpaid interest, penalties, liquidated or damages and rights to the
Company’s common stock, par value $0.001 (the “Common Stock”) arising therefrom,
and waives and releases all claims arising from or in connection with the
Daniels Note.




3.

Termination of Agreements and Release of Claims.  




a.

Termination of Financial Obligations. The Daniels Note is deemed and hereby
terminated, cancelled, discharged and of no further force and effect. Daniels
hereby waives any and all penalties, defaults or default penalty interest or
payments owed to date under the Daniels Note.














--------------------------------------------------------------------------------













b.

Termination of Contractual Obligations.  Daniels hereby confirms the Employment
Agreement between the Company and Daniels had been previously terminated and is
no longer in effect, and all other agreements between the Company and Daniels or
its affiliates, other than this Agreement, are hereby deemed, and hereby are,
terminated, satisfied, discharged and of no further force and effect and each
Party’s obligations thereunder deemed satisfactorily discharged.  Daniels hereby
waives any and all penalties, defaults or other penalties or liquidated or other
damages as relates to Employment Agreement and Daniels Note. Daniels agrees and
acknowledges that he does not have any other agreements with the Company or its
subsidiaries other than as disclosed herein and that nothing further is owed (or
accruing that will in the future be owed) to Daniels or any of Daniels
affiliates by the Company other than as specifically set forth herein..




c.

Daniels Release of Claims. Subject to the terms and conditions herein, Daniels
hereby agree to release, acquit and forever discharge the Company and each,
every and all of its current and past officers, directors, shareholders,
affiliated corporations, subsidiaries, agents, employees, representatives,
attorneys, predecessors, successors and assigned, of and from any and all
claims, damages, causes of action, suits and costs, of whatever nature,
character or description, whether known or unknown, anticipated or
unanticipated, which Daniels may now have or may hereafter have or claim to have
against the Company with respect to the Daniels Claims.




d.

Company Release of Claims. Subject to the terms and conditions herein, the
Company hereby agree to release, acquit and forever discharge Daniels of and
from any and all claims, damages, causes of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which the Company may now have or claim to have against Daniels
with respect to the Company Claims.




e.

Continuing Jurisdiction.   The Company shall maintain the Litigation against
Daniels until the Company receives the full and final Cash Payment, wherein the
Company will file with the Court a dismissal of the Litigation against Daniels.
In order to enable the Court to grant specific enforcement and other equitable
relief in connection with this Agreement: (i) the Parties consent to the
jurisdiction of the Court for purposes of enforcing this Agreement; and (ii)
each Party to this Agreement expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Agreement.




f.

Acknowledgment of Contingency.  The Parties specifically acknowledge and agree
that this Agreement in it’s entirely is contingent upon the delivery of the Cash
Payment. The Parties agree that in the event the foregoing event does not occur,
this Agreement shall be null and void and have no legal or binding effect upon
either Party.




4.

No Admission.    This Agreement shall not be considered as an admission of
liability by either Party and by entering into this Agreement, neither Party has
admitted the validity of any Claims herein released.




5.

Information on the Company.   Daniels has been furnished with or has had access
at the EDGAR website of the United States Securities and Exchange Commission
(the “SEC”) to the Company's periodic and annual reports filed with the SEC.  In
addition, Daniels has received from the Company such other information
concerning its operations, financial condition and other matters as Daniels has
requested and considered all factors Daniels deems material in deciding on the
advisability of entering into this Agreement.




6.  

Confidentiality Agreement and Additional Covenants.   Other than where required
by law, at all times after the execution of this Agreement, the Parties hereto
agree to not disclose to any other person any of the terms of said Agreement.




7.

Miscellaneous.




a.

Necessary Acts.  Each Party to this Agreement agrees to perform any further acts
and execute and deliver any further documents that may be reasonably necessary
to carry out the provisions of this Agreement.














--------------------------------------------------------------------------------













b.

Entire Agreement; Modifications; Waiver.  This Agreement constitutes the entire
agreement between the Parties pertaining to the subject matter contained in it.
This Agreement supersedes all prior and contemporaneous agreements,
representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.




c.

Notices.  All notices and other communications required or permitted hereunder
shall be in writing and shall be effective when delivered personally, or sent by
telex or telecopier or email, provided that a copy is mailed by registered mail,
return receipt requested, or when received by the addressee, if sent by Express
Mail, Federal Express or other express delivery service (receipt requested) in
each case to the appropriate address set forth below:




If to the Company:




Tactical Air Defense Services, Inc.

123 West Nye Lane, Suite 517

Carson City, Nevada 89706

Attention: Alexis Korybut, CEO

E-mail:

If to Daniels:




Mark Daniels

E-mail:




d.

Dispute Resolution.   The subject matter of this Agreement shall be governed by
and construed in accordance with the laws of the State of Florida (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
PALM BEACH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.




e.

Attorney’s Fees.   Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other Party or Parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.




f.

No Oral Change; Waiver.  This Agreement may only be changed, modified, or
amended in writing by the mutual consent of the Parties hereto.  The provisions
of this Agreement may only be waived in or by writing signed by the Party
against whom enforcement of any waiver is sought.




g.

Severability.  If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect.  If any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  




h.

Time of Essence.  Time is of the essence in the performance of all obligations
under this Agreement.














--------------------------------------------------------------------------------













i.

Execution of the Agreement.  The Company, the party executing this Agreement on
behalf of the Company, and Daniels, have the requisite corporate power and
authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations and approvals have
been secured which are necessary to authorize the execution, delivery and
performance by the Company and Daniels of this Agreement.  This Agreement has
been duly and validly executed and delivered by the Company and Daniels and
constitutes a valid and binding obligation, enforceable in accordance with the
respective terms herein.  Upon delivery of this Agreement, this Agreement, and
the other agreements and exhibits referred to herein, will constitute the valid
and binding obligations of Company, and will be enforceable in accordance with
their respective terms.  




j.

Joint Drafting and Exclusive Agreement.  This Agreement is the only agreement
executed by and between the Parties related to the Claims described herein.
There are no additional oral agreements or other understandings related to the
Claims described herein. This Agreement shall be deemed to have been drafted
jointly by the Parties hereto, and no inference or interpretation against any
one Party shall be made solely by virtue of such Party allegedly having been the
draftsperson of this Agreement. The Parties have each conducted sufficient and
appropriate due diligence with respect to the facts and circumstances
surrounding and related to this Agreement. The Parties expressly disclaim all
reliance upon, and prospectively waive any fraud, misrepresentation, negligence
or other claim based on information supplied by the other Party, in any way
relating to the subject matter of this Agreement.




k.

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.  







IN WITNESS WHEREOF the Parties have executed this Settlement Agreement and
Release effective as of the day and year first above written.




COMPANY




Tactical Air Defense Services, Inc.

DANIELS




Mark Daniels










/s/ Alexis C. Korybut










/s/ Mark Daniels

By: Alexis C. Korybut

By: Mark Daniels

Its: Chief Executive Officer

An individual

 

 




A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.


















